Case 8:19-cv-00300-GLS Document 1-1 Filed 01/31/19 Page 1EXHIBIT
                                                         of 7    A
Case 8:19-cv-00300-GLS Document 1-1 Filed 01/31/19 Page 2 of 7
Case 8:19-cv-00300-GLS Document 1-1 Filed 01/31/19 Page 3 of 7
Case 8:19-cv-00300-GLS Document 1-1 Filed 01/31/19 Page 4 of 7
Case 8:19-cv-00300-GLS Document 1-1 Filed 01/31/19 Page 5 of 7
Case 8:19-cv-00300-GLS Document 1-1 Filed 01/31/19 Page 6 of 7
Case 8:19-cv-00300-GLS Document 1-1 Filed 01/31/19 Page 7 of 7
